Citation Nr: 1731186	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  10-12 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


 THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II. 

2.  Entitlement to service connection for arthritis of multiple joints as due to exposure to herbicides.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD. 

4.  Entitlement to service connection for right ear hearing loss.  

5.  Entitlement to an initial compensable rating for left ear hearing loss. 

6.  Entitlement to an initial rating in excess of 30 percent prior to June 1, 2009, in excess of 50 percent prior to August 1, 2009, and in excess of 70 percent prior to March 7, 2012.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 1, 2009.  

8.  Entitlement to a TDIU due to service-connected disabilities, to include on an extraschedular basis, after March 7, 2012.   


ORDER

Service connection for diabetes mellitus is denied.

Service connection for arthritis of multiple joints as due to exposure to herbicides is denied.  

Service connection for hypertension is granted.  

Service connection for right ear hearing loss is denied.

An initial compensable rating for left ear hearing loss is denied.

An initial rating of 50 percent, but no higher, for PTSD is granted for the entire period on appeal prior to August 1, 2009. 

An initial rating in excess of 70 percent for PTSD from August 1, 2009, to March 6, 2012, is denied.  

Entitlement to a TDIU is denied prior to August 1, 2009.

Entitlement to a TDIU is denied from March 7, 2012, to include on an extraschedular basis.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus.

2.  The Veteran's arthritis of multiple joints did not manifest during or as a result of active military service, or any service-connected disabilities.

3.  Hypertension is aggravated beyond its natural progress by service-connected PTSD.

4.  The Veteran's right ear hearing loss did not manifest during, or as a result of, active military service.

5.  The Veteran's left ear hearing loss has been no worse than Level I hearing loss during the entire appeal period.   

6.  Prior to August 1, 2009, the Veteran's PTSD symptoms included difficulty concentrating, hypervigilance, chronic sleep impairment, irritability, and angry outbursts; the symptoms were moderate and caused occupational and social impairment with reduced reliability and productivity.

7.  From August 1, 2009, the Veteran's PTSD symptoms included difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, impairment of relationships, and intermittent inability to perform activities of daily living that caused occupational and social impairment with deficiencies in most areas.

8.  The evidence of record does not persuasively show that the Veteran's PTSD precluded him from following a substantially gainful occupation prior to August 1, 2009.

9.  The evidence of record does not persuasively show that the Veteran's service-connected disabilities other than PTSD precluded him from following a substantially gainful occupation from March 7, 2012.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for arthritis for multiple joints, including as due to herbicides or as secondary to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria for establishing service connection for hypertension have been met 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for establishing service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

5.  The criteria for an initial compensable rating in excess for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).

6.  For the entire period on appeal prior to August 1, 2009, the criteria for entitlement to an initial rating of 50 percent, but no higher, for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

7.  From August 1, 2009, the criteria for entitlement to an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2016).

8.  The criteria for entitlement to TDIU due to service-connected disabilities have not been met prior to August 1, 2009.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

9.  The criteria for entitlement to TDIU due to service-connected disabilities, to include on an extraschedular basis, have not been met from March 7, 2012.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from June 1968 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision and a March 2010 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The September 2008 rating decision granted the Veteran's claims of entitlement to service connection for PTSD (assigning a 30 percent evaluation) and left ear hearing loss (assigning a noncompensable rating).  The rating decision also denied entitlement to service connection for right ear hearing loss, diabetes mellitus, and arthritis.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2009 and the RO issued a Statement of the Case (SOC) in March 2010.  The Veteran filed a timely VA Form 9 in March 2010.  In a March 2010 rating decision, the RO increased the Veteran's rating for PTSD to 50 percent, effective June 1, 2009.  Then, by an August 2013 rating decision, the RO increased the rating to 100 percent, effective March 7, 2012.  Finally, by a February 2017 rating decision, the RO increased the Veteran's evaluation to 70 percent, effective August 1, 2009.  

The March 2010 rating decision denied entitlement to service connection for hypertension.  The Veteran filed a timely NOD in August 2010 and the RO issued a SOC in April 2012.  The Veteran filed a timely VA 9 in June 2012.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

1.  Service Connection Claims

General Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

a.  Diabetes Mellitus 

The Veteran seeks entitlement to service connection for diabetes mellitus, type II, due to herbicide exposure.

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141   (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.

In this case, the Veteran's VA treatment records do not establish a current disability of diabetes mellitus, type II, at any point during the appeal period.  In this regard, it was noted in December 2009 that the Veteran's glucose was normal though it was also noted that he was pre-diabetes.  In April 2016, the Veteran's problem list was printed in treatment records but there was no diagnosis of diabetes noted.  Again, the active problems were listed in a January 2017 treatment record, but there was no note of diabetes in that list or anywhere in the Veteran's most recent VA treatment records.  In the absence of competent and credible evidence of diabetes mellitus, type II during the period of the claim, service connection is not warranted on any basis and must be denied.

In sum, the preponderance of the evidence is against a finding of diabetes.  In the absence of evidence of a current disability, the claim must fail.  Brammer, 3 Vet. App. 223, 225.  The benefit sought on appeal is accordingly denied since there is no reasonable doubt to resolve in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

b.  Arthritis, to include as due to herbicide exposure 
 
The Veteran seeks entitlement to service connection for arthritis of the lumbar spine, cervical spine, hands, knees, and wrists, to include as due to herbicide exposure.

An examination was conducted in January 2017.  The examiner conducted an in-person examination and reviewed the claims file and VA treatment records.  The Veteran reported that he was claiming arthritis of his back and multiple joints secondary to his period of service.  He reported that he developed arthritis of his hand, ankles, and knees in 1986.  The Veteran reported that he felt there was a relation to his period of service, since it developed in multiple joint sites.  The Veteran reported that he thought it may be related to his herbicide exposure or be associated with PTSD.  The examiner opined that it is less likely as not that the Veteran's current arthritis was incurred in or caused by his period of service.  By way of rationale, the examiner noted that the arthritis was first subjectively noted in 1986 per the Veteran's history during the VA examination.  The examiner noted that a review of the service treatment records revealed no findings, complaints, treatment, or diagnosis of arthritis during his period of service.  The examiner noted that the separation examination in January 1970 is negative for any complaints of bone, joint, or other deformity.  There was no evidence of trauma specifically noted to the claimed joint conditions.  He was diagnosed with arthritis of the right thumb in May 1987 and has since developed arthritis in many other joints, including the wrists, hands, knees, and ankles.  The examiner noted that a review of his service treatment records revealed no evidence that arthritis began in military service or was caused by some event or experience in service.  To that end, the examiner noted that the arthritis was not documented until many years following service.  The examiner noted that there was a 47 year time difference between the period of service and the current neck diagnosis; this, the examiner stated, precludes the cause and effect relationship of his neck disability.  

The examiner noted that the Veteran's history of joint pain and arthritis is consistent with degenerative or osteoarthritis rather than systemic or inflammatory arthritis.  The examiner noted that the Veteran's complaints are those that are better with rest and worse with activity with minimal morning stiffness.  There was no history of traumatic arthritis, as the condition would be related to a specific trauma and would manifest within three to five years of the particular injury.  

The examiner also reviewed relevant medical treatise articles and noted that the articles indicated that osteoarthritis results form a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  Rarely, the examiner noted, inherited conditions may predispose individuals to develop osteoarthritis.  The examiner noted that for the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive small insults over time.  

The examiner went on to note that advancing age is one of the strongest risk factors associated with osteoarthritis.  The examiner noted that the National Health and Nutrition Examination Survey found the prevalence of the disease to be less than .1 percent in those aged 25 to 34 years old versus a rate of over 80 percent in people over age 55.  

The examiner also provided the opinion that it is less likely as not that the Veteran's osteoarthritis condition is secondary to or was aggravated beyond the natural progression by his service-connected PTSD.  The examiner noted that PTSD is a mental health condition and osteoarthritis is a physical or joint condition.  There was no peer reviewed literature to support for causation of osteoarthritis and cartilage loss with PTSD, a mental health condition.  The examiner noted that PTSD involves negative changes in cognition and mood, intrusion, unwanted memories, avoidance, and a state of hyperarousal.   

Finally, the examiner opined that it is less likely as not that that the Veteran's degenerative arthritis is caused by or related to presumed herbicide exposure.  A recent update from the Federal Register report on Agent Orange found inadequate or insufficient evidence to determine whether an association exists between herbicide and bone conditions.  

Analysis 
 
The existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran had a diagnosis of arthritis of multiple joints during the appeal period.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The question for the Board is whether the Veteran's current diagnosis of arthritis began during active service, is etiologically related to his herbicide exposure, or is etiologically related to service-connected PTSD.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's arthritis of multiple joints is related to his period of service, to include his exposure to herbicides or to his service-connected PTSD. 
 
In this regard, the Board finds the VA examination and opinion to be highly persuasive to the issue at hand.  Here, the January 2017 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examination; and acknowledgement of the Veteran's lay contentions.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The examiner noted the Veteran's history and opined that the current disability is unrelated to the Veteran's period of service.  Furthermore, the conclusions are consistent with the evidence of record, including service and VA treatment records, which show no complaints or treatment for arthritis during service or at separation.  The examiner demonstrated a detailed understanding of the record, including the lay testimony, but ultimately concluded that the Veteran's arthritis is not related to his period of service.  

The Board acknowledges the Veteran's assertions throughout his appeal that his headaches are related to his military service, to include as due to herbicide exposure or his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis disorder, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his arthritis is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis can have many causes and medical expertise is required to determine the diagnosis and etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his arthritis is related to his period of service or to his service-connected PTSD.

Finally, though degenerative joint disease, or arthritis, is considered a chronic disease for VA purposes, arthritis was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  There is also no persuasive credible lay evidence that degenerative joint disease manifested to a compensable degree within one year following the Veteran's discharge from service.  The diagnosis of arthritis is not within the ability of a lay person to diagnose because a competent medical expert could not diagnose the Veteran based on reported symptoms alone and required specialized testing beyond ordinary clinical evaluation.  See Mattke v. Deschamps, 374 F.3d 667, 670 (8th Cir. 2004) (providing that a diagnosis by laboratory testing is distinctly not within the realm of common lay knowledge).  Therefore, service connection for arthritis is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the Veteran has not reported continuity of symptomatology.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's arthritis is a result of service.  The Board has considered the Veteran's assertion that his arthritis is related to service, to include herbicide exposure, or to his service-connected PTSD.  However, the VA examiner who examined the Veteran and reviewed his claims file concluded that the Veteran's headaches are not a result of his service, herbicide exposure, or as secondary to PTSD.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's arthritis is related to his military service.  Accordingly, service connection is not warranted for arthritis on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

c.  Hypertension 
 
The Veteran contends that his hypertension is related to his period of service, to include his service-connected PTSD. 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Board finds that the evidence supports granting the Veteran's claim of service connection for hypertension as due to service-connected diabetes mellitus, because the preponderance competent, credible, and probative evidence establishes that his hypertension aggravated beyond its natural progress by the Veteran's service-connected PTSD.  See generally 38 C.F.R. § 3.310 (2016).

The Board initially acknowledges that service connection is in effect for PTSD and that the medical evidence clearly shows that the Veteran has a diagnosis of hypertension.  The question for the Board is whether the Veteran's current diagnosis of hypertension is caused or aggravated by his PTSD.

The Veteran was afforded a VA examination in February 2010.  The examiner reviewed the claims file and conducted an in-person examination.  The Veteran reported that he was diagnosed with hypertension about four or five years previously.  The examiner asked if the Veteran had symptoms and the Veteran reported that he experienced palpitations in a stressful situation, but he was not sure if that was attributable to his high blood pressure.  The Veteran's blood pressure was 190 systolic over 94 diastolic, 192 systolic over 94 diastolic, and 190 systolic over 96 diastolic.  The Veteran reported that he had not taken any medication but that if had he taken his medication, his blood pressure would have been in the 160's.  The examiner repeated the blood pressure test and the Veteran's blood pressure was 165 systolic over 90 diastolic.  The examiner diagnosed hypertension, which he described as suboptimally controlled.  The examiner noted that the Veteran had provided print outs regarding PTSD and physical health from VA.  The Veteran highlighted a section that stated that neurochemical changes caused by PTSD "create a vulnerability" to hypertension.  The examiner opined that beyond that, he did not see any evidence of a causal link and his investigation had not yielded any studies which show a causal link.  Therefore, he opined that it is less likely than not that the Veteran's hypertension is directly due to his service-connected PTSD.  However, the examiner opined that it is at least as likely as not that the Veteran's hypertension is aggravated by his current PTSD.  

The Veteran has asserted consistently that his service-connected PTSD aggravated (permanently worsened) his hypertension.  The medical evidence supports these assertions and shows that the Veteran's service-connected PTSD aggravated his current hypertension (although the exact degree of aggravation has not been determined).  There is no competent contrary opinion of record concerning whether the Veteran's hypertension was aggravated by his service-connected PTSD.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for hypertension as due to service-connected PTSD is warranted.

d. Right ear hearing loss 

The Veteran asserts that is right ear hearing loss is related to in-service noise exposure.  He has stated that his hearing began deteriorating since his active duty military service.  (See June 2008 statement.)

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Turning to the evidence of records, the Board notes that the Veteran's service treatment records showed that on entrance to service, his examination revealed normal hearing .  Then, on separation in January 1970, the Veteran had severe high frequency loss in the left ear, but his right ear hearing was noted to be normal.  

A VA examination was conducted in August 2008.  The examiner diagnosed profound high frequency sensorineural hearing loss, bilaterally.  The examiner opined that since there was normal hearing documented at the time of separation from service, it did not appear likely that the hearing loss in the right ear is related to in-service noise exposure.  

The Board initially acknowledges that the medical evidence clearly shows that the Veteran has a diagnosis of right ear hearing loss.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The question for the Board is whether the Veteran's current diagnosis of right ear hearing loss either began during active service, or is etiologically related to his in-service noise exposure.  As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, there was no notation of right ear hearing loss in service.  The Board recognizes that the Veteran was exposed to loud noises in service.  However, as noted, there was no complaint of any issues related to the Veteran's ears in service or at separation.  In essence, the second element of Shedden is not met.  See Shedden, 381 F.3d at 1167.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for right ear hearing loss.

In this regard, the Board notes that the August 2008 VA examination and opinion is the only medical opinion evidence related to the etiology of the Veteran's right ear hearing loss.  The examination and opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board acknowledges the Veteran's assertions that his right ear hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of right ear hearing loss to include whether any of them are related to any particular injury or incident, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his bilateral hearing loss, tinnitus, or heart condition is related to his military service requires medical expertise that the Veteran has not demonstrated because these disorders can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current right ear hearing loss is related to his period of service.

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, right ear hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that right ear hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for right ear hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's period of service and his right ear hearing loss.  Accordingly, service connection is not warranted for right ear hearing loss on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

2.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

a.  Left ear hearing loss 

The Veteran seeks entitlement to an initial compensable rating for his left ear hearing loss.  His claim for entitlement to service connection was granted by a September 2008 rating decision, and a noncompensable rating was assigned effective March 3, 2008.  The Veteran appealed the assignment of the rating.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Factual Background

The Veteran's service treatment records showed that on entrance to service, his examination revealed normal hearing.  Then, on separation in January 1970, the Veteran had severe high frequency loss in the left ear.  

A VA examination was provided in August 2008.  The examiner noted that the Veteran had been exposed to noise during his service and exposure to rifle fire and explosions without hearing protection.  The Veteran reported that the functional impairment of his hearing loss was that it interfered with his ability to understand speech in meetings and on television.  At that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
20
25
30
60
95

The average of the Veteran's audiometric testing was 53 for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

Applying the results from the August 2008 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  The Board notes that under § 4.85 (f), when impaired hearing is service-connected in only one ear, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

Another VA examination was provided in January 2010.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
60
100

The average of the Veteran's audiometric testing was 52.5.  Speech audiometry revealed speech recognition ability of 96 percent.  

Applying the results from the January 2010 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

A VA examination was afforded to the Veteran in January 2016.  The audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	





HERTZ



500
1000
2000
3000
4000
LEFT
20
20
30
60
100

The average of the Veteran's audiometric testing was 53.  Speech audiometry revealed speech recognition ability of 96 percent.  The Veteran reported that the hearing loss impacted his ordinary conditions of daily life, but he did not explain further.

Applying the results from the January 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I hearing loss in the left ear.  Where hearing loss is at Level I in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85.  

Analysis

Given the above, and after applying the results of the audiologic examination to the appropriate tables in 38 C.F.R. § 4.85, the Veteran's left ear hearing loss has not warranted a compensable rating for the entire period on appeal.  

The VA examinations were conducted in accordance with 38 C.F.R. § 4.85(a), and they include audiograms.  The Board acknowledges the Veteran's assertions that his left ear hearing loss warrants a higher rating and that the VA examination did not fully encapsulate the severity of his hearing loss.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The August 2008 and January 2016 VA examiners noted that the Veteran's hearing loss caused some functional loss insofar as the Veteran has problem understanding spoken words and the television.  Because the examination reports include a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examinations are adequate for rating purposes and is entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

b.  PTSD

The Veteran is seeking an increased initial rating for his service-connected PTSD, which is currently rated as 30 percent disabling prior to June 1, 2009, as 50 percent disabling from June 1, 2009, to July 31, 2009, as 70 percent disabling from August 1, 2009 to March 6, 2012, and as 100 percent disabling thereafter, in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2016).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for major depressive disorder when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

Factual Background

A private treating provider submitted a letter dated in June 2008 indicating that the Veteran's family had been under his care in the late 1980s.  The clinician noted that he had discarded the records but that the Veteran had exhibited the symptoms of PTSD back then.  The examiner noted that the Veteran had sleep difficulties at that time and that he had allowed guilt and anger had impacted his relationships.  The clinician also noted that the Veteran had showed signs of hypervigilance.  

The Veteran submitted a statement in June 2008 describing his symptoms of PTSD.  He reported hypervigilance, exaggerated startle response, nightmares, triggers of flashbacks, trust issues, and problems at work.  Additional statement submitted by friends and family echoed these sentiments.  Many statements from the Veteran's friends, coworkers, and family indicated that since serving, the Veteran was "jumpy", had trouble concentrating, had trouble thinking of the right word during conversations, had angry outbursts, was isolated, was withdrawn, and had bad nightmares.   

The Veteran was afforded a VA examination in August 2008.  The Veteran's chief complaint was that he did not get enough sleep and that when he did, it was not "restful."  The Veteran reported one or two dreams per month of either being sent back to Vietnam or the enemy advancing on him.  He also reported that the rancid, musky, or damp smells triggered unpleasant memories of Vietnam.  He stated that if he came across someone wearing a pantsuit common in Vietnam, it would trigger disturbing images.  He denied flashbacks.  The Veteran described himself as a loner and stated that he isolated himself from colleagues, business associates, and friends.  He stated that people who had not served in Vietnam cannot understand his emotions and that he tried to avoid crowds.  

The examiner noted that the Veteran had an exaggerated startle response on examination and as noted by lay statements.  The Veteran also reported that he had problems sleeping because he could not shut of his mind or calm his body. He reported that he had constant worries or fears that his family would be hurt and when felt that way he got into "combat mode" and became steely.  The Veteran stated that, when he is around people, he has to tit with his back to the wall to observe what is going on.  His family also reported that he had trouble concentrating.  The Veteran reported that he had problems with his anger; his family had dissolved a business venture because of his tyrants, irritability, and arguments.  He denied suicidal feelings but stated that, at times, he feels forlorn and guilty because of Vietnam related experiences.  

The Veteran had worked consistently as a planner and estimator with various companies over the years and that he was employed with Metal Welts Specialists and had been for over 14 years.   He indicated that he often had loud verbal confrontations each year and he stated that if he were only an average worker, he would have been disciplined.  However, because the Veteran was a good worker, his angry outbursts were overlooked.  The Veteran had been married for 40 years and described his relationships as good.  He reported that he had two children and that he had a good relationship with his son but a distant relationship with his daughter.  His wife was also distant with her, which was due to the daughter's personal problems not his PTSD symptomatology.  The Veteran reported having numerous friends with whom he socialized in different ways.  

The examiner noted that the Veteran was working full time and met all work responsibilities.  He also met all family related responsibilities.  He was able to complete all activities of daily living independently.  On examination, there was nothing unusual about his dress or hygiene.  His concentration was impaired, had difficulty recalling information, and he had some long term memory impairment.  There were no psychotic symptoms and he denied current suicidal or homicidal ideation.  His thoughts were goal-directed and logical and his overall mood was slightly dysphoric and his affect was constricted.  He had no panic attacks or grossly inappropriate behaviors reported.  His insight was satisfactory and his judgment was good.  The examiner noted that the Veteran's primary functional impairment was his anger and irritability.  

Another examination was provided in February 2010.  The Veteran reported that there had been no period of time when his symptoms had gone away.  Instead, he said they had worsened for him.  He reported that he had not undergone any mental health treatment since the last examination.  The Veteran reported that it was his preference not to discuss his traumas but that he was talking more about them to his wife and writing about his experiences in the appeal process had been helpful.  The Veteran reported that he had Vietnam dreams two or three times a month and that he felt anxious and trapped.  He reported thinking of a certain incident in Vietnam, which triggered feelings of regret as he "felt he should have acted different."  He stated that, at loud noises, he "goes down," which meant that he would hit the floor to take cover.  The Veteran stated that it caused an instant feeling that he was back in Vietnam and it immediately went away.  He reported continued problems with his sleep.  The Veteran reported that he continued to fear for the safety of himself and his family and the examiner noted that the claims file lay statements appeared to indicate that the fears had been increasing.  The Veteran continued to be hypervigilant in public settings.  He reported that his temper and irritability were worse.  The examiner noted that the lay statements from the Veteran's friends and family indicated that he had no patience and had a short-fuse.  The Veteran denied suicidal ideation but reported that he did feel hopeless.  

Regarding his interpersonal relationships, the Veteran reported that he and his wife continued to be married.  The Veteran reported that she bore the brunt of his anger but that she "puts up" with him.  The Veteran's wife indicated that she and their family members have experienced his short temper.  He reported a good relationship with both children, which the examiner noted was not the case during the last examination.  Regarding other relationships, the Veteran's wife reported that they have neighbors that they socialize with; however, the Veteran felt that he did not generally fit in with people and was not very sociable.  The Veteran had retired in 2009.  He stated that in his last year of work, he had more angry outbursts with his coworkers.  He reported significant concentration problems also.  The Veteran reported that continued problems got to the point that he retired.  The Veteran denied drug use.  There was no history of suicide or violence and no legal history.  

On examination, the Veteran's hygiene and grooming were appropriate; he appeared nervous and had a hard time calming himself.  He was interested and polite through the evaluation.  His speech was soft and monotone.  He maintained eye contact and made a number of statements throughout the examination indicating his low self-worth.  His thought process was coherent, logical, and goal-directed.  There were no psychotic symptoms and his mood was anxious and depressed.  There were no suicidal or homicidal thoughts or intentions.  He had a difficult time finding the words to convey his thought and he stumbled in his wording.  He reported concentration difficulties and memory impairment was noted.  

The examiner noted that when he last saw the Veteran, his symptoms were in the mild to moderate range.  He noted that the Veteran's symptoms had continued to worsen and were in the serious range.  He described increased agitation and confrontation with family member and on the job before he retired.  

An additional VA examination was provided in April 2012.  The examiner noted that the Veteran's PTSD was chronic and moderate to severe in severity.  The examiner found that the Veteran's symptoms caused total occupational and social impairment.  The Veteran had recently moved because they could no longer afford their home.  He reported that he had no friends and that he did not socialize other than spending time with his family.  The examiner noted that the Veteran's symptoms were depressed mood, anxiety, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, memory loss for everyday things such as names and occupation, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  The Veteran was deemed competent to manage his financial affairs.  

The examiner noted that, after a review of the Veteran's records in their entirety including his claims file, the examiner opined that the Veteran's PTSD symptoms particularly his anger, isolationism, memory problems, and inability to develop or maintain interpersonal relationships have rendered the patient incapable of substantially gainful employment.

Analysis 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's overall PTSD symptomatology most nearly approximated a 50 percent rating and no higher prior to August 1, 2009, under Diagnostic Code 9411.  For that portion of the appeal, his symptoms also had a moderately-severe impact on his relationships, leisure activities, and quality of life.  His symptoms had a moderate impact on his activities of daily living, family role, and physical health.  Additionally, the Veteran's report of insomnia, explosive outbursts, memory loss, avoidance of television depictions of war, difficulty concentrating, and trouble in work settings support the higher, 50 percent, rating for the period prior to August 1, 2009.  However, as will be described below, a rating in excess of 50 percent is not warranted prior to August 1, 2009, given the Veteran's ability to maintain social and familial relationships, his involvement in leisure activities, and his ability to maintain his employment.  

And, from August 1, 2009, to March 6, 2012, the Veteran's symptomatology does not warrant an evaluation in excess of 70 percent under Diagnostic Code 9411.  The Board observes that the Veteran's condition showed deterioration in August 2009 that warranted his early retirement from his employment.  It also appeared that the Veteran participated in fewer social activities or relationships by August 2009.  In light of these differences, the Board finds that the severity of his PTSD increased such that the higher, 70 percent, rating is warranted as of August 1, 2009, the date of his early retirement.  However, the evidence of record does not support an evaluation in excess of 70 percent.  The Veteran's symptoms included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  The examiner noted that the symptoms caused impairment in social, occupational, or other areas of functioning.  However, the symptoms did not impact the Veteran's reasoning, judgment, or cause an ability to perform activities of daily living.  Throughout the appeal prior to March 7, 2012, he maintained effective social relationships and exhibited an ability to maintain the activities of daily living.  Thus, the record does not persuasively show that the Veteran's symptoms were of the severity, frequency, and duration as contemplated in a 100 percent rating prior to March 7, 2012.  

With respect to the Veteran's mood, the Board notes that the Veteran has reported his problems with irritability and anger throughout the entire course of the appeal.  In that regard, the Veteran's symptoms related to his mood appeared to increase in severity by the time of his August 1, 2009, resignation from his employment.  However, the problems he had with his angry outbursts and bad temper impacted all areas of his life to a relatively-moderate degree throughout the appeal period.  For that reason, the Board finds that the higher, 50 percent, rating is warranted for the entire period prior to August 1, 2009.   However, despite the impact of the Veteran's symptoms as they related to his mood, the Veteran's symptoms did not rise to the severity warranted for a 100 percent rating-he has not shown to be a persistent danger to himself or others or exhibited any other manifestations of his PTSD that warrant a 100 percent rating prior to March 7, 2012.  

Turning to the Veteran's symptomatology as it relates to his judgment and thinking, the Veteran has been consistently described as having problems concentrating; his record also consistently describes the difficulty he has thinking of words during conversation.  He has also reported memory problems throughout the appeal period.    Given this, the Board finds that the Veteran's symptomatology warrants the higher, 50 percent, rating for the entire period prior to August 1, 2009.  However, the Veteran's thought process was not described as anything but normal or within normal limits and he has not shown gross impairment in thought processes or communication.  Thus, the Veteran's judgment and thinking symptomatology has not been shown to warrant a 100 percent rating under Diagnostic Code 9411 prior to March 7, 2012.  

Regarding the Veteran's social functioning, the evidence shows that he has shown an ability to maintain social and familial relationships throughout the appeal period.  However, as described above, his ability to do so has been consistently impacted by his mood problems.  The Board finds that the Veteran's irritability and angry outbursts impacted his social functioning insofar as he warranted the higher rating prior to August 1, 2009.  However, he was still capable of maintaining his marriage and other familial relationships.  Therefore, while the Veteran has had some demonstrated difficulties in social functioning, it cannot be said that he had an inability to establish and maintain effective relationships as described by the 100 percent rating criteria for Diagnostic Code 9411 prior to March 7, 2012.  

Furthermore, with respect to the Veteran's occupational functioning, the Veteran resigned in August 2009 due to his psychiatric symptoms.  The Board notes that Veteran's the Veteran's treatment records indicate that he may have had difficulty in a normal work setting prior to August 1, 2009, and his PTSD symptoms would have had some impact on his occupational functioning.  Specifically, the Veteran has reported problems with crowds, hypervigilance, irritability, and concentration, all of which would have impacted his ability to perform occupational functions.  However, the evidence does not show that the Veteran's psychiatric symptoms were so severe as to cause total occupational impairment prior to August 1, 2009.  The Veteran has consistently maintained the activities of daily living and social relationships, maintained minimal personal hygiene, exhibited that he was oriented in all spheres, and not exhibited severe deficiencies in thought processes or thinking.  Thus, while the Veteran's symptomatology has warranted a 50 percent rating prior to August 1, 2009, a 70 percent rating from August 1, 2009, to March 6, 2012, and a 100 percent rating thereafter, the Veteran's occupational impairment has not warranted a 100 percent rating at any time prior to the March 7, 2012, total rating effective date.  

Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology is most accurately evaluated as 50 percent disabling prior to August 1, 2009, as 70 percent disabling from August 1, 2009, to March 6, 2012, and as 100 percent disabling thereafter.  

The Board concludes that the symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See, 38 C.F.R. § 4.105, Diagnostic Code 9411 (2016).  

c.  TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned. If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16 (a) (2016). 

In Rice v. Shinseki, the Court held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, while the Veteran filed his formal claim for TDIU in March 2012, the period on appeal prior to that date is relevant due to the Veteran's claim for an increased initial rating from the original rating decision dated in September 2008.  

In this case, the Veteran is in receipt of a TDIU from August 1, 2009, to March 7, 2012.  Then, as of March 7, 2012, his PTSD evaluation is 100 percent.  


Prior to August 1, 2009

As an initial matter, for the portion of the appeal prior to August 1, 2009, the evidence does not show that the Veteran raised the issue of TDIU.  The Veteran was employed until August 1, 2009, and the evidence discussed above does not show that the Veteran was unable to obtain and maintain substantially gainful employment prior to August 1, 2009.  Accordingly, the Veteran's claim for TDIU due to his service-connected PTSD is denied prior to August 1, 2009.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).

From March 7, 2012

Additionally, the Board notes that the Veteran is in receipt of a 100 percent rating for PTSD from March 7, 2012.  The United States Court of Appeals for Veterans Claims (Court) has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999). 

Thus, the Board must also consider whether the Veteran's other service-connected disabilities preclude substantially gainful employment in order to determine if he is eligible for SMC.

In this case, the other service-connected disabilities in effect from March 7, 2012, are degenerative arthritis of the bilateral first metatarsal phalangeal joints with bilateral hallux rigidus (evaluated as 10 percent disabling from March 3, 2008), tinnitus (evaluated as 10 percent disabling from June 1, 2009), and right ear hearing loss (evaluated as noncompensable from March 3, 2008).  Further, in this decision, the Board has granted entitlement to service connection for hypertension.  The Board recognizes that the Veteran asserted in his March 2012 claim for TDIU that he was unemployable due to his PTSD, arthritis, and hypertension.  However, the evidence does not show and the Veteran does not contend that his service-connected disabilities render him unemployable.  During his VA examinations, there has been no indication that his other service-connected disabilities impact his employability.  During his February 2017 foot examination, the examiner noted that the Veteran's foot disability caused decreased mobility.  During the February 2010 hypertension examination, there was no discussion of the Veteran's hypertension impacting the Veteran's employment.  Also, during a January 2016 audiological VA examination, the examiner noted that the Veteran had some functional impairment but there was no evidence that it precluded substantially gainful employment.  

The Board has considered whether the Veteran's claim should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Director of Compensation Service.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to persuasively establish that the Veteran's service-connected disabilities other than PTSD preclude substantially gainful employment, the criteria for a TDIU are not met from March 7, 2012, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Thus, regarding SMC, while the Veteran does have a single disability rated at 100 percent (namely, PTSD, effective as of March 7, 2012), he does not have an additional disability rated at 60 percent or more. 38 U.S.C.A. § 1114 (s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350 (i), 4.29, 4.30.  As such, the Board will not infer the issue of entitlement to SMC.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


